DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Allowable Subject Matter
Claims 1 and 3 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Rinko (US 20210003766 A1; relied upon in the Office Action filed on 12/08/2021) and Fujita et al (US 20180182201 A1; relied upon in the Office action filed on 12/08/2021; “Fujita”), fail to disclose, teach, suggest, or render obvious the combined structure and functionality of a plurality of prisms directly on a surface of the lightguide plate and wherein the protective layer comprises a diffusion layer which is located in a part of the protective layer, is shaped similarly to the at least one pattern and overlaps the at least one pattern as viewed in a direction normal to the emission surface, and the diffusion layer diffuses light emitted through the emission surface as set forth in the claim. 
Re Claim 3:
The closest prior art of record, Rinko and Fujita, fail to disclose, teach, suggest, or render obvious the combined structure and functionality of a plurality of prisms directly on a surface of the lightguide plate and wherein the protective layer comprises a diffusion layer which is located in a part of the protective layer, is shaped similarly to the at least one pattern and overlaps the at least one pattern as viewed in a direction normal to the emission surface, and the diffusion layer diffuses light emitted through the emission surface as set forth in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
With regard to Applicant’s arguments regarding Non-Statutory Double Patenting (“NSDP”) on Pages 4-6, Applicant argues that a secondary reference must have at least one of a common inventor, common applicant, or commonly owned or subject to a joint research agreement (“requirements”) to be an eligible teaching reference. Although the argument is now moot due to the amendment, the examiner respectfully disagrees. Further, MPEP § 804 clearly defines a primary reference in an NSDP similar to Applicant’s interpretation of the requirements of a secondary reference; however, the MPEP § 804 does not define a secondary reference to have the same requirements of a primary reference, although it may.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875